980 F.2d 1238w
John Raymond STECKSTOR, a minor born December 12, 1986, byhis next friend, Lorraine C. SANTA CRUZ, Plaintiff-Appellant,John Raymond Steckstor;  Mary Ruth Steckstor;  Eric JohnSteckstor, a minor, by his next friend, HopeHernandez, Intervenors-Appellants,v.Michael Wayne HANCOCK;  Larry Dodd;  Vernon L. Robinson;Lee Janes, doing business as Lee's Automotive,Defendants-Appellees.
No. 92-1408.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 14, 1992.Decided Dec. 8, 1992.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 984 F2D 274.